           Case 1:20-cr-00314-GHW Document 16 Filed 07/02/20 Page 1 of 1
                                           U.S. Department of Justice
  [Type text]
                                                       United States Attorney
  t                                                    Southern District of New York
                                                       The Silvio J. Mollo Building
                                                                                      USDC SDNY
MEMORANDUM ENDORSED                                    One Saint Andrew’s Plaza
                                                       New York, New York 10007       DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                       June 30, 2020
                                                                                      DATE FILED: 7/2/20
  BY ECF
  Honorable Gregory H. Woods
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                 Re:    United States v. Ethan Phelan Melzer, 20 Cr. 314 (GHW)

  Dear Judge Woods:

          With the consent of counsel for the defendant, the Government requests the Court set a
  deadline of July 21, 2020 for the Government to respond to the defendant’s June 29, 2020 letter
  seeking certain records relating to the selection of the grand jury that returned the indictment in
  this case (see Dkt. 12). As the Court may be aware, similar requests are pending in numerous
  cases in this District. On June 30, 2020, in the case of United States v. Balde, 20 Cr. 281 (KPF),
  Judge Failla presided over a conference call with the Jury Administrator for the Southern District
  of New York, Linda Thomas. Counsel for the Government and the defendant in this case were
  invited to participate in the call. During that call, Ms. Thomas provided additional information
  about the existence and form of documents responsive to the defendant’s requests. Judge Failla
  has ordered the parties in Balde to meet and confer about whether there is any dispute as to
  which documents requested by the defense should be produced, and to submit a joint status letter
  no later than July 14. Because the document requests in this case are substantially similar to
  those in Balde, the Government believes that any agreement reached in that case is likely to moot
  much if not all of any dispute in this case. Accordingly, the parties request that the Court set a
  deadline for the Government’s response on July 21, by which time the parties can notify the
  Court whether there is any dispute regarding the defendant’s document requests.


                                                       Respectfully submitted,
 Application granted. The deadline for the
 United States to respond to the                       AUDREY STRAUSS
 defendant's application is extended to                Acting United States Attorney
 July 21, 2020. For clarity of the record,
 the Court's June 30, 2020 order at Dkt.       By:                                               l
 No. 15 was signed by the Court before                 Samuel Adelsberg / Matthew Hellman
 this request from the parties was                             / Sidhardha Kamaraju
 received, but it was docketed later.                  Assistant United States Attorneys
 SO ORDERED                                            Tel: (212) 637-2494/2278/6523
 July 2, 2020
